Case 1:20-cv-22161-RNS Document 28 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                               United States District Court
                                         for the
                               Southern District of Florida

   Pamela Taylor, Plaintiff,               )
                                           )
   v.                                      )
                                           ) Civil Action No. 20-22161-Civ-Scola
                                           )
   Royal Caribbean Cruises Ltd.,           )
   Defendant.                              )
                                    Omnibus Order

         This matter is before the Court upon Plaintiff Pamela Taylor’s motion for
  reconsideration of the Court’s Order granting the motion to dismiss (Order,
  ECF No. 19) and her separate motion for leave to amend the complaint. (Pl.’s
  Mot. for Reconsideration, ECF No. 21; Pl.’s Mot. for Leave to Amend, ECF No.
  22.) This maritime action arises from damages Taylor sustained when she
  tripped and fell while disembarking a cruise operated by Defendant Royal
  Caribbean Cruises Ltd. (ECF No. 6 at ¶ 18.) After careful review, the Court
  granted Royal Caribbean’s motion to dismiss Taylor’s case in its entirety. See
  Taylor v. Royal Caribbean Cruises Ltd., No. 20-22161-CIV, 2020 WL 6826486
  (S.D. Fla. Nov. 20, 2020) (Scola, J.). In response, Taylor now asks the Court to
  reconsider its order dismissing her complaint and to afford her leave to amend
  her complaint. In her reply brief, Taylor acknowledges that in response to the
  arguments made in the motion to dismiss, “it clearly would have been
  preferable for the Plaintiff to address those alleged insufficiencies in an
  amended complaint . . . .” (ECF No. 27 at 2.) The Court agrees and after careful
  consideration of Taylor’s motions, the record, and the relevant legal authorities,
  the Court denies the motions (ECF Nos. 21–22).
         To begin with, “in the interests of finality and conservation of scarce
  judicial resources, reconsideration of an order is an extraordinary remedy that
  is employed sparingly.” Gipson v. Mattox, 511 F. Supp. 2d 1182, 1185 (S.D.
  Ala. 2007). A motion to reconsider is “appropriate where, for example, the
  Court has patently misunderstood a party, or has made a decision outside the
  adversarial issues presented to the Court by the parties, or has made an error
  not of reasoning but of apprehension.” Z.K. Marine Inc. v. M/V Archigetis, 808
  F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.) (citation omitted). “Simply
  put, a party may move for reconsideration only when one of the following has
  occurred: an intervening change in controlling law, the availability of new
  evidence, or the need to correct clear error or prevent manifest injustice.”
Case 1:20-cv-22161-RNS Document 28 Entered on FLSD Docket 01/15/2021 Page 2 of 4




  Longcrier v. HL-A Co., 595 F. Supp. 2d 1218, 1247 (S.D. Ala. 2008) (quoting
  Vidinliev v. Carey Int’l, Inc., No. CIV.A. 107CV762-TWT, 2008 WL 5459335, at
  *1 (N.D. Ga. Dec. 15, 2008)). However, “[s]uch problems rarely arise and the
  motion to reconsider should be equally rare.” Z.K. Marine Inc., 808 F. Supp. at
  1563 (citation omitted). Certainly, if any of these situations arise, a court has
  broad discretion to reconsider a previously issued order. Absent any of these
  conditions, however, a motion to reconsider is not ordinarily warranted.
         Here, Taylor does not complain that the Court erred substantively in
  dismissing her amended complaint. Instead, she argues that her claims may
  potentially be barred by a one-year statute of limitations, and therefore,
  dismissal could work a manifest injustice. The Court finds Taylor’s arguments
  unavailing and therefore does not find reconsideration warranted.
         “The only grounds for granting a Rule 59 motion [to amend] are newly-
  discovered evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d
  1335, 1343 (11th Cir. 2007). Taylor does not argue that there is newly
  discovered evidence, nor does she cite to any legal authority to support her
  proposition that a de facto dismissal with prejudice, without more, operates as
  a manifest error of law. The motion thus fails to meet the Rule 59 standard,
  which is the rule pursuant to which the motion to reconsider was filed. (ECF
  No. 21 at 1.) Nevertheless, the Court will proceed to apply Federal Rule of Civil
  Procedure 16(b)(4). See Watkins v. Bigwood, No. 18-cv-63035, 2020 WL
  4922359, at *2 (S.D. Fla. Aug. 21, 2020) (Bloom, J.) (citation omitted) (holding,
  in a case involving a pro se plaintiff, “when a motion for leave to amend a
  pleading is filed after the deadline set in a court’s scheduling order, the court
  employs a two-step analysis” governed by Rule 16(b)(4)). “First, the movant
  must demonstrate good cause under Rule 16(b) of the Federal Rules of Civil
  Procedure.” Id. “If the movant demonstrates good cause, the court proceeds to
  determine whether an amendment to the pleadings is proper . . . .” Id.
         Here, the Court finds no good cause to revisit its ruling. Indeed, Taylor
  had ample opportunity to cure the defects in her pleading and chose not to do
  so. The Court struck Taylor’s first complaint as a shotgun pleading, pointing
  out to her that she must do “more than assert fact-free, wholly conclusory,
  boilerplate allegations” and instead must “allege facts, not merely labels and
  boilerplate conclusions. (ECF No. 5 at 2-3 (quoting Gharfeh v. Carnival Corp.,
  309 F. Supp. 3d 1317, 1333, n.7 (S.D. Fla. 2018) (Goodman, Mag. J.) and
  citing Ward v. Carnival Cruises, No. 17-24628, 2019 WL 342027, at *2-3, n.1,
  n.2 (S.D. Fla. Jan. 28, 2019) (Scola, J.) (collecting cases))) The Court granted
  her leave to file an amended complaint and advised Taylor that “failure to
  comply with this order may result in dismissal of this case with prejudice or
  other appropriate sanctions.” (ECF No. 5 at 3.) Royal Caribbean moved to
Case 1:20-cv-22161-RNS Document 28 Entered on FLSD Docket 01/15/2021 Page 3 of 4




  dismiss the amended complaint and argued that Taylor failed to allege
  causation and that Royal Caribbean was on notice of the allegedly dangerous
  condition. (ECF No. 11 at 3, 8.) Royal Caribbean’s motion to dismiss put Taylor
  on notice of her pleading’s shortcomings. At that point Taylor had a choice:
  stand on her pleading and oppose the motion to dismiss or request leave to
  amend in order to address her pleading’s flaws. As a tactical decision, Taylor
  chose to oppose the motion and lost. The Court will not now afford her another
  bite of the apple where she declined “to follow the well-trodden procedural path
  toward amendment.” Eiber Radiology, Inc. v. Toshiba Am. Med. Sys., Inc., 673
  Fed. App’x 925, 930 (11th Cir. 2016) (also noting the propriety of dismissal
  with prejudice “where a counseled plaintiff has failed to cure a deficient
  pleading after having been offered ample opportunity to do so”).
         While it is certainly true that our legal system favors the resolution of
  cases on their merits, that rule is not without limits. Especially where, as here,
  the plaintiff’s own strategic decisions dictated the course of litigation. Here,
  Taylor reviewed Royal Caribbean’s motion to dismiss, vigorously opposed it and
  then sat back and waited to see if the Court would let her pleading stand.
  Taylor had every opportunity to fix the deficiencies Royal Caribbean identified
  prior to the Court’s careful and thorough review. She should have taken her
  best shot from the get-go; she should not have waited for Royal Caribbean and
  the Court to have worked through her pleading before bothering to inform all
  involved that she had a much better pleading in her quiver in case things went
  badly for her. The Court is not persuaded by Taylor’s after-the-fact attempt to
  recast this tactic as a defensible strategy for having the Court provide a
  roadmap for how to survive dismissal. Her present request does not allege new
  information uncovered in discovery. At bottom, the delay was a tactical choice
  that does not warrant leave to amend months after the deadline.
         Lastly, Taylor’s argument that amendment should be allowed under Rule
  15(a)(2) misses the mark. (ECF No. 22 at 2.) While that rule indeed requires
  “[t]he court [to] freely give leave” to amend “when justice so requires,” Taylor
  has sought leave to amend long after the deadline to do so has passed. When
  leave to amend is sought after the deadline to amend the pleadings has passed,
  the movant must do more than argue leave is due under Federal Rule of Civil
  Procedure 15(a). Instead, the movant must also show “good cause” under
  Federal Rule of Civil 16(b)(4) in order to obtain the right to amend. See Sosa v.
  Air Print Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Fed. R. Civ. P.
  16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
  consent.”). The standard set forth in Rule 16(b) “precludes modification [of the
  scheduling order] unless the schedule cannot ‘be met despite the diligence of
  the party seeking the extension.’” See Sosa, 133 F.3d at 1418. Thus, “diligence
Case 1:20-cv-22161-RNS Document 28 Entered on FLSD Docket 01/15/2021 Page 4 of 4




  is the key to satisfying the good cause requirement.” De Varona v. Discount
  Auto Parts, LLC, 285 F.R.D. 671, 672–73 (S.D. Fla. 2012) (Ungaro, J.). Only if
  “good cause” for an untimely amendment is shown under Rule 16(b), does Rule
  15(a)’s instruction, that leave should be freely given when justice so requires,
  come into play. See Fed. R. Civ. P. 15(a)(2). While the standard under Rule
  15(a) is lenient, still, “a motion to amend may be denied on numerous grounds
  such as undue delay, undue prejudice to the [opposing party], and futility of
  the amendment.” See Maynard v. Bd. of Regents, 342 F.3d 1281, 1287 (11th
  Cir. 2003) (citations omitted). As discussed above, Taylor has failed to satisfy
  Rule 16(b) as she did not show good cause justifying her untimely proposed
  amendment. She merely made the strategic choice to await the Court’s ruling.
  “Permitting another round of amendments” at this point, “would . . . unduly
  protract [these] proceedings . . . and promote[] judicial inefficiency.” Eiber, 673
  Fed. App’x at 930.
         For the foregoing reasons, the Court denies Taylor’s motions for
  reconsideration and for leave to amend (ECF Nos. 21–22).
        Done and ordered, in Miami, Florida on January 15, 2021.



                                              Robert N. Scola, Jr.
                                              United States District Judge
